department of the treasury_department of the treasury int ernal revenue service int ernal revenue service washington d c washington d c o f f i c e o f o f f i c e o f c h i e f c o u n s e l c h i e f c o u n s e l date number release date cc pa apjp b3 tl-n-3370-01 uilc internal_revenue_service national_office field_service_advice memorandum for from subject assistant chief_counsel administrative provisions and judicial practice cc pa apjp application of suspension of interest provisions under sec_6404 where the taxpayer has made an election under sec_183 deferring determination of tax_liability until profit_motive can be presumed this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend t year year year year year date date a issue sec_1 whether the sec_183 election prevents the start or the continuation of the suspension of interest provisions of sec_6404 until the end of the statute extension provided in sec_183 whether the submission of form_5213 election to postpone determination with respect to the presumption that an activity is engaged in for profit by the taxpayer constitutes the notice required under sec_6404 conclusion sec_1 sec_6404 excepts out several situations from the notice requirements of sec_6404 the exceptions cover those situations where the taxpayer is clearly blameworthy eg in the case of fraud criminal penalties or failure_to_file a return or has already admitted liability by showing the liability on the return and as such notice of liability is not required the sec_183 election is not covered by these exceptions and therefore does not prevent the start or the continuation of the suspension of interest provisions of sec_6404 the submission of form_5213 by the taxpayer does not constitute the notice required under sec_6404 the notice must contain liability amounts and the basis therefor and the burden is upon the service to provide such notice facts beginning in year t was engaged in the activity of a this activity produced losses which were claimed on t’s year and year federal_income_tax returns the service commenced an examination of the taxpayer’s year and year federal_income_tax returns and challenged various expenses claimed in connection with the activity one proposed_adjustment resulted from the application of sec_183 the disallowance of losses for activities not engaged in for profit in light of this pending determination the taxpayer elected to defer the determination as to whether the presumption of profit applied to the activity as provided by sec_183 on date the taxpayer signed and filed form_5213 election to postpone determination as to whether the presumption that an activity is engaged in for profit applies this election postponed the service’s consideration of the profit_motive of the activity until the close of the fourth taxable_year after the first year of operation ie from taxable_year year to the close of taxable_year year the taxpayer reached a partial agreement with respect to other issues that had been raised in the examination years year and year were placed in audit suspense and further work on the returns ceased as each succeeding tax_year covered by the form_5213 was filed it took its place in suspense alongside the year and year taxable years finally during the year year five taxable periods were released from suspense for consideration with respect to the sec_183 issues law and analysis the effect of sec_183 election on sec_6404 suspension provisions sec_183 disallows losses for activities not engaged in for profit however sec_183 contains a presumption that an activity is engaged in for profit if its gross_income exceeds its deductions for at least three of five taxable years unless the secretary establishes to the contrary under sec_183 the taxpayer may elect to delay determination of whether the presumption under sec_183 applies until the close of the fourth year following the first taxable_year in which the taxpayer engaged in the activity where the taxpayer files an election under sec_183 the statutory period for the assessment of any deficiency attributable to the activity will not expire before the expiration of years after the date prescribed by law determined without extensions for filing the income_tax return for the last taxable_year of the years making up the period for evaluation sec_3305 of the internal_revenue_service restructuring and reform act of amended sec_6404 to suspend the running of interest when the irs does not give the taxpayer proper notice of certain liabilities within a statutorily defined period as amended sec_6404 requires that where a taxpayer files a federal_income_tax return on or before the due_date including extensions and the service fails to provide a notice to the taxpayer stating the taxpayer’s liability and the basis for that liability within a statutorily defined period as applicable here months the service must suspend the interest penalty addition_to_tax or additional_amount with respect to any failure relating to the return which is computed by reference to the period of time the failure continues to exist and which is properly allocable to the suspension_period sec_6404 the suspension does not apply to any penalty under sec_6651 any interest penalty addition_to_tax or additional_amount in a fraud case or with respect to any_tax liability shown on the return or any criminal_penalty sec_6404 applies only to taxable years ending after date under the effective date in this case the requirements of sec_6404 only apply to the returns filed by the taxpayer for taxable years year and year under sec_6404 without taking any other circumstances into account the appropriate notices for year and year should have been sent by date and date respectively in enacting sec_6404 the primary intent of congress was to prevent large amounts of interest from accruing on liabilities owed by a taxpayer who was not aware such liabilities existed s rep no congress felt that where a taxpayer could not be notified of his or her liability within a statutory period it would be unfair to allow interest and certain penalties to continue to accrue until he or she was notified and given a brief period to address the outstanding amounts id however congress also felt that there were certain circumstances where either the taxpayer is clearly blameworthy eg in the case of fraud criminal penalties or failure_to_file a return or has already admitted liability by showing the liability on the return to that end congress has set out very specific instances to which the suspension provisions do not apply and has not to date provided any legislative direction requiring the service or granting the service discretion to suspend interest and penalties outside those limited circumstances sec_6404 which enumerates the limited circumstances which are excepted from suspension under sec_6404 does not include a provision which would cover an election under sec_183 or any analogous code sections which provide for a delay in determination and extension of the applicable_period of limitations a tax_liability relating to a determination of profit_motive under sec_183 does not relate to failure_to_file or failure to pay does not relate to fraud provisions is not a criminal_penalty and is not a liability shown on the return or otherwise admitted by the taxpayer a taxpayer making a sec_183 election is not necessarily blameworthy and has not admitted liability while the taxpayer may be aware that losses from the activity are being examined with respect to the five-year period the taxpayer generally would not have reason to know his or her specific liability and the basis therefore unless a notice was properly sent in compliance with sec_6404 it would appear that this is precisely the sort of situation congress had in mind when it enacted sec_6404 similarly the fact that the statutory period of assessment remains open is irrelevant both with respect to the notice period and the exceptions thereto taxpayer’s form_5213 as notice under sec_6404 sec_6404 requires the service to provide taxpayers with a notice specifically stating the taxpayer’s liability and the basis for the liability during the or month period following the later of the filing of the return and the due_date of the return without regard to extensions liability is not defined by sec_6404 or the regulations thereunder generally however liability refers to the correct amount of tax to be imposed under the internal_revenue_code liability includes deficiency amounts as well as those items which are immediately assessable or self-assessed to address congress’ concerns sec_6404 places the burden of timely informing of the taxpayer of his or her liability and the basis therefor on the service the fact that a taxpayer has been made aware that the losses claimed on his or her return are under review under sec_183 and consequently has filed a request for delay of determination does not meet the service’s burden to provide that information while a taxpayer may be aware that items are under review there is no indication that the taxpayer has received notice of his or her full liability and the basis therefor sufficient to meet the requirements of sec_6404 in addition it has consistently been the position of the national_office that the notice required by sec_6404 be a writing see office_of_chief_counsel notice n date in light of the fact that congress intended the service to carry the burden of notifying the taxpayer that writing should be from the service to the taxpayer as a general_rule it is always less hazardous to have all communications with taxpayers reduced to writing in case there are subsequent disagreements the form_5213 filed by t will most likely not contain sufficient evidence of liability and basis or that liability and basis were timely conveyed to the taxpayer in some manner we believe sec_6404 requires a notice specifically addressing the provisions of sec_6404 the form_5213 does not perform this task or satisfy sec_6404 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions curt g wilson assistant chief_counsel admin provisions and judicial practice by blaise g dusenberry asst to branch chief cc pa apjp b3
